Citation Nr: 0114166	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for osteoporosis and 
osteoarthritic changes of the lumbar spine.  

2.  Entitlement to service connection degenerative joint 
disease of the thoracic spine.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for a right knee 
injury.  

6.  Entitlement to service connection for a left hip 
disorder.  

7.  Entitlement to service connection for a right hip 
disorder.  

8.  Entitlement to service connection for sinusitis, to 
include as secondary to a service-connected deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO decision, which, in 
part, denied entitlement of the veteran to service connection 
for each of the disorders in question.  With the exception of 
the claims for service connection for osteoporosis with 
osteoarthritic changes of the lumbar spine, and for 
sinusitis, all of the other claims were denied as not being 
well grounded.


REMAND

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has denied most of the claims at issue under a legal 
framework that no longer exists and with respect to all of 
the issues on appeal, the RO has not been afforded the 
initial opportunity of determining whether all of the notice 
and development actions called for under the VCAA have been 
attempted and/or completed.  As the veteran has not been 
apprised of the VCAA until now, nor has he been informed of 
the legal basis for denial of most of the claims herein at 
issue, he may have been denied the opportunity to submit all 
pertinent evidence or formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It is noted that the veteran argues that, except for 
sinusitis, the other disabilities at issue on appeal are all 
residuals of injuries sustained in an automobile accident 
while in service.  The veteran primarily contends that his 
sinusitis is secondary to his service-connected deviated 
nasal septum.  

The service medical records show that the veteran was treated 
primarily for multiple facial injuries sustained in an 
automobile accident in December 1965, while in service.  
Service medical records also demonstrate that the veteran was 
seen for a muscle spasm in the right shoulder on two 
occasions and for a sprain of the left shoulder in March 
1966.  The veteran also had a lymphoma removed from the right 
lower side of his back in April 1966.  

As well, further development of the matters presented is 
needed, based on the evidence already on file.  In this 
regard, it is noted that, although the veteran was examined 
by VA in January 1999, it unclear whether the veteran's 
claims file was made available to the examiner for review.  
In this regard, the VA's duty to assist includes providing a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disabilities will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board finds that additional 
examinations should be undertaken.  

With regard to the duty to assist, additional medical 
evidence is needed to determine the date of onset of 
sinusitis and its relationship to a service-connected 
deviated nasal septum.  Also, it is noted that the RO did not 
consider the question of secondary service connection for 
sinusitis, nor was consideration undertaken as to the 
aggravation of a nonservice-connected disability under the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).  In that 
case, the Court held that service connection may be granted 
on a secondary basis where a service-connected disability is 
aggravating a nonservice-connected disability.  Accordingly, 
the RO should consider the issue of secondary service 
connection, to include the holding in Allen.  

When during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for service connection for 
osteoporosis with osteoarthritic changes 
of the lumbar spine, degenerative joint 
disease of the thoracic spine, right and 
left shoulder disorders, residuals of a 
right knee injury, right and left hip 
disorders, and sinusitis.  The RO should 
further inform the veteran in writing of 
his right to submit any additional 
argument and/or evidence in support of 
such claims.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
disorders at issue.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for osteoporosis with 
osteoarthritic changes of the lumbar 
spine, degenerative joint disease of the 
thoracic spine, right and left shoulder 
disorders, residuals of a right knee 
injury, right and left hip disorders, and 
sinusitis before, during, and/or after 
his discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  The veteran should thereafter be 
afforded a VA orthopedic examination to 
determine the nature and etiology and, if 
possible, the date of onset of any 
identified disability involving his 
lumbar or thoracic spine, right or left 
shoulder, right or left hip, and right 
knee.  The entirety of the veteran's 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate that he or she reviewed the 
file.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
and all indicated diagnostic testing must 
also be accomplished if deemed warranted 
by the examiner.  All applicable 
diagnoses must be fully set forth.  

It is asked that the examiner offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that any existing disorder of 
the veteran's thoracic or 
lumbar spine, right or left 
shoulder, right or left hip, or 
right knee had its onset during 
the veteran's period of 
military service or that 
arthritis of any such body part 
was present to a compensable 
degree within the one-year 
period following the veteran's 
separation from service?  If 
not, at what point in time did 
disability of each pertinent 
area have its onset?

Use by the examiner of the 
italicized phrase is requested 
in formulating a response.  

5.  The veteran should be also be 
afforded a VA otolaryngological 
examination to determine the nature and, 
if possible, the etiology of his 
sinusitis.  The entirety of the veteran's 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate that he or she reviewed the 
file.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
and all indicated diagnostic testing must 
also be accomplished if deemed warranted 
by the examiner.  All applicable 
diagnoses must be fully set forth.  

It is asked that the examiner offer a 
professional opinion, with full 
supporting rationale, as to each of the 
following:

a)  Does the veteran have 
existing disability involving 
sinusitis?

b)  Is it at least as likely as 
not that the veteran's 
sinusitis had its onset in 
service?

c)  Is it at least as likely as 
not that the veteran's 
sinusitis is proximately due to 
or the result of his service-
connected deviated nasal 
septum?

d)  Is it at least as likely as 
not that the veteran's service-
connected deviated nasal septum 
has caused an increase in 
severity or otherwise 
aggravated the veteran's 
sinusitis?  If an aggravation 
is noted, then the degree of 
aggravation should be 
quantified, if possible.

Use by the examiner of the 
italicized phrase is requested 
in formulating a response.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include an 
adequate responses to the specific 
questions/opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should 
readjudicate each of the claims 
presented, including initial adjudication 
of the issue of secondary service 
connection for sinusitis and the sub-
issue of whether his sinusitis is 
aggravated by the service-connected 
deviated nasal septum per Allen, supra.  
Such action should be undertaken on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA.  If any action 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

No action by the veteran until he is notified.  Moreover, the 
Board intimates no opinion as to the ultimate outcome of any 
of the issues presented.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 


handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





